UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-15973 NORTHWEST NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Oregon 93-0256722 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 N.W. Second Avenue, Portland, Oregon 97209 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(503) 226-4211 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[ X ] AtJuly 27, 2012, 26,831,575 shares of the registrant’s Common Stock (the only class of Common Stock) were outstanding. NORTHWEST NATURAL GAS COMPANY For the Quarterly Period Ended June 30, 2012 PART I.FINANCIAL INFORMATION Page Number Forward-Looking Statements 1 Item 1. Consolidated Financial Statements: Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 2 Consolidated Balance Sheets at June 30, 2012 and 2011 and December 31, 2011 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II.OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 Signature 35 Table of Contents Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by words such as “anticipates,” “intends,” “plans,” “seeks,” “believes,” “estimates,” “expects” and similar references to future periods. Examples of forward-looking statements include, but are not limited to, statements regarding the following: · plans; · objectives; · goals; · strategies; · assumptions and estimates; · future events or performance; · trends; · cyclicality; · earnings and dividends; · growth; · customer rates; · commodity costs; · operational performance and costs; · liquidity and financial positions; · project development and expansion; · competition; · storage levels and values; · procurement, development and production levels of gas supplies and reserves; · estimated expenditures and investments; · costs of compliance; · credit exposures; · potential efficiencies; · impacts of laws, rules and regulations; · tax liabilities or refunds; · outcomes and effects of litigation, regulatory actions, and other administrative matters; · projected status and obligations under retirement plans; · adequacy of, and shift in mix of, gas supplies; · approval and adequacy of regulatory deferrals; and · environmental, regulatory, litigation and insurance costs and recoveries. Forward-looking statements are based on our current expectations and assumptions regarding our business, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks, and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by the forward-looking statements. We therefore caution you against relying on any of these forward-looking statements. They are neither statements of historical fact nor guarantees or assurances of future performance. Important factors that could cause actual results to differ materially from those in the forward-looking statements are discussed in our 2011 Annual Report on Form 10-K, Part I, Item 1A. “Risk Factors” and Part II, Item 7. and Item 7A., “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Quantitative and Qualitative Disclosures about Market Risk,” and in Part I, Items 2 and 3, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Quantitative and Qualitative Disclosures About Market Risk,” and Part II, Item 1A, “Risk Factors,” herein. Any forward-looking statement made by us in this report speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. 1 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Operating revenues: Gross operating revenues $ Less: Cost of sales Revenue taxes Net operating revenues Operating expenses: Operations and maintenance General taxes Depreciation and amortization Total operating expenses Income from operations Other income and expense - net Interest expense - net Income before income taxes Income tax expense Net income Other comprehensive income: Amortization of non-qualified employee benefit plan liability, net of taxes of $109 and $96 for the three months and $217 and $192 for the six months ended June 30, 2012 and 2011, respectively Comprehensive income $ Average common shares outstanding: Basic Diluted Earnings per share of common stock: Basic $ Diluted $ Dividends declared per share of common stock $ See Notes to Consolidated Financial Statements. 2 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Assets: Current assets: Cash and cash equivalents $ $ $ Restricted cash - - Accounts receivable Accrued unbilled revenue Allowance for uncollectible accounts ) ) ) Regulatory assets Derivative instruments Inventories Gas reserves Income taxes receivable Other current assets Total current assets Non-current assets: Property, plant and equipment Less: Accumulated depreciation Total property, plant and equipment - net Gas reserves Regulatory assets Derivative instruments - Other investments Restricted cash - Other non-current assets Total non-current assets Total assets $ $ $ See Notes to Consolidated Financial Statements. 3 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Balance Sheets (Unaudited) June 30, June 30, December 31, Thousands Capitalization and liabilities: Capitalization: Common stock - no par value; authorized 100,000 shares; issued and outstanding 26,827, 26,673, and 26,756 at June 30, 2012 and 2011 and December 31, 2011, respectively $ $ $ Retained earnings Accumulated other comprehensive income (loss) Total common stock equity Long-term debt Total capitalization Current liabilities: Short-term debt Current maturities of long-term debt - Accounts payable Taxes accrued Interest accrued Regulatory liabilities Derivative instruments Other current liabilities Total current liabilities Deferred credits and other non-current liabilities: Deferred tax liabilities Regulatory liabilities Pension and other postretirement benefit liabilities Derivative instruments Other non-current liabilities Total deferred credits and other non-current liabilities Commitments and contingencies (see Note 13) Total capitalization and liabilities $ $ $ See Notes to Consolidated Financial Statements. 4 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Thousands Operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Non-cash expenses related to qualified defined benefit pension plans Contributions to qualified defined benefit pension plans ) ) Deferred environmental expenditures, net of recoveries ) ) Other ) Changes in assets and liabilities: Receivables Inventories Taxes accrued ) Accounts payable ) ) Interest accrued ) ) Deferred gas costs ) Deferred tax liabilities Other - net Cash provided by operating activities Investing activities: Capital expenditures ) ) Utility gas reserves ) ) Other 61 67 Cash used in investing activities ) ) Financing activities: Common stock issued (purchased) - net, including common stock expense ) Long-term debt retired ) ) Change in short-term debt ) ) Cash dividend payments on common stock ) ) Other Cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See Notes to Consolidated Financial Statements. 5 Table of Contents NORTHWEST NATURAL GAS COMPANY PART I.FINANCIAL INFORMATION Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Principles of Consolidation The accompanying consolidated financial statements represent the consolidation of Northwest Natural Gas Company (NW Natural, the Company or we) and all companies that we directly or indirectly control, either through majority ownership or otherwise.Our direct and indirect wholly-owned subsidiaries include NW Natural Energy, LLC (NWN Energy), NW Natural Gas Storage, LLC (NWN Gas Storage), Gill Ranch Storage, LLC (Gill Ranch) and NNG Financial Corporation (NNG Financial).Investments in corporate joint ventures and partnerships that we do not directly or indirectly control, and for which we are not the primary beneficiary, are accounted for under the equity method or the cost method, which includes NWN Energy’s investment in Palomar Gas Holdings, LLC (PGH).NW Natural and its affiliated companies are collectively referred to herein as NW Natural.The consolidated financial statements are presented after elimination of all significant intercompany balances and transactions, except for amounts required to be included under regulatory accounting standards to reflect the effect of such regulation.In this report, the term “utility” is used to describe our regulated gas distribution business, and the term “non-utility” is used to describe our gas storage business and other non-utility investments and business activities. Certain prior year balances in our consolidated financial statements and notes have been reclassified to conform with the current presentation.These changes had no impact on our prior year’s consolidated results of operations, financial condition or cash flows. Information presented in these interim consolidated financial statements is unaudited, but includes all material adjustments that management considers necessary for a fair statement of the results for each period reported including normal recurring accruals.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our 2011 Annual Report on Form 10-K (2011 Form 10-K).A significant part of our business is of a seasonal nature; therefore, results of operations for interim periods are not necessarily indicative of the results for a full year. 2.Significant Accounting Policies Update Our significant accounting policies are described in Note 2 of the 2011 Form 10-K.There were no material changes to those accounting policies during the six months ended June 30, 2012.The following are current updates to certain critical accounting policy estimates, subsequent events of the Company, and accounting standards in general. Regulatory Accounting In applying regulatory accounting principles in accordance with generally accepted accounting principles in the United States of America (U.S. GAAP), we capitalize or defer certain costs and revenues as regulatory assets and liabilities.At June 30, 2012 and 2011 and at December 31, 2011, the amounts deferred as regulatory assets and liabilities were as follows: Regulatory Assets June 30, June 30, December 31, Thousands Current: Unrealized loss on derivatives(1) $ $ $ Pension and other postretirement benefit liabilities(2) Other(3) Total current $ $ $ Non-current: Unrealized loss on derivatives(1) $ $ $ Pension balancing(2) Income tax asset Pension and other postretirement benefit liabilities(2) Environmental costs(4) Other(3) Total non-current $ $ $ Regulatory Liabilities June 30, June 30, December 31, Thousands Current: Gas costs $ $ $ Unrealized gain on derivatives(1) Other(3) Total current $ $ $ Non-current: Gas costs $ $ $ Unrealized gain on derivatives(1) - Accrued asset removal costs Other(3) Total non-current $ $ $ Unrealized gains or losses on derivatives are non-cash items and therefore do not earn a rate of return or a carrying charge.These amounts are recoverable through utility rates as part of the annual Purchased Gas Adjustment mechanism when realized at settlement. Certain pension costs of the utility are approved for regulatory deferral, including amounts recorded to the pension balancing account, to mitigate the effects of higher and lower pension expenses.Pension costs that are deferred include an interest component when recognized in net periodic benefit costs or earn a rate of return or carrying charge (see Note 8). Other primarily consists of deferrals and amortizations under other approved regulatory mechanisms.The accounts being amortized typically earn a rate of return or carrying charge. Environmental costs are related to those sites that are approved for regulatory deferral.In Oregon we earn a rate of return on amounts paid, whereas amounts accrued but not yet paid do not earn a rate of return or a carrying charge until expended. Environmental costs related to Washington were deferred beginning in 2011, with cost recovery and a carrying charge to be determined in a future proceeding. 6 Table of Contents Table of Contents Subsequent Events See Note 14 for information regarding the private placement bond purchase agreement entered into on July 12, 2012 and Note 7 for more detail on our debt. New Accounting Standards Recent Accounting Pronouncements Balance Sheet Offsetting.In December 2011, the Financial Accounting Standards Board (FASB) issued authoritative guidance regarding the offsetting of assets and liabilities on the balance sheet.The standard is intended to provide more comparable guidance between the U.S. GAAP and international accounting standards by requiring entities to disclose both gross and net amounts for assets and liabilities offset on the balance sheet as well as other disclosures concerning their enforceable master netting arrangements.This guidance is effective for annual reporting periods beginning after January 1, 2013, and we are currently assessing the impact on our financial statement disclosures. 3. Earnings Per Share Basic earnings per share are computed using the weighted-average number of common shares outstanding for each period presented.Diluted earnings per share are computed using the weighted-average number of common shares outstanding plus the potential effects of the assumed exercise of stock options, and payment of estimated stock awards from other stock-based compensation plans that are outstanding, at the end of each period presented.Diluted earnings per share are calculated as follows: Three Months Ended Six Months Ended June 30, June 30, Thousands, except per share amounts Net income $ Average common shares outstanding - basic Additional shares for stock-based compensation plans outstanding (See Note 6) 84 54 82 54 Average common shares outstanding - diluted Earnings per share of common stock - basic $ Earnings per share of common stock - diluted $ Antidilutive shares 7 Table of Contents 4. Segment Information We operate in two primary reportable business segments, which we refer to as “utility” and “gas storage.”We also have other investments and business activities not specifically related to one of these two reporting segments, which we aggregate and report as “other.”We refer to our gas storage and other business segments as “non-utility.” Our gas storage segment includes: NWN Gas Storage, which is a wholly-owned subsidiary of NWN Energy; Gill Ranch, which is a wholly-owned subsidiary of NWN Gas Storage; the non-utility portion of our underground storage facility in Oregon (Mist); and revenues from third-party asset management services. Our other segment includes NNG Financial and our equity investment in PGH, which is pursuing development of the Palomar pipeline project.For the periods presented, intersegment transactions were insignificant.For further discussion of our segments, see Note 4 in our 2011 Form 10-K. The following table presents summary financial information about the reportable segments for the three and six months ended June 30, 2012 and 2011: Three Months Ended June 30, Non-Utility Thousands Utility Gas Storage Other Total Net operating revenues $ $ $
